Winkler, J.
Two questions are presented by the record which it has been deemed proper to consider: 1st, as to the sufficiency of the indictment; and, 2d, as to the sufficiency of the evidence.
The objection taken to the indictment is that it does not charge theft in Waller county. The indictment charges theft in Austin county, and a conveyance of the property into Waller county, where the parties were prosecuted.
We are of opinion that the allegation that the property was stolen in Austin county did not vitiate the indictment. Under the provisions of the Code, theft may be prosecuted either in the county where committed, or in any county where the taker may be found in possession of the property.
The indictment charges the offense in plain and intelligible language, and with such certainty as that a conviction or an acquittal could be pleaded in bar of another prosecution, which is the certainty required by law.
The indictment must be supported, under the 4th subdivision of Article 2388, upon the testimony. The .evidence of the person from whom the property was charged to have been stolen states : “ This was my cotton until all advances were paid, and defendants had no control over it,” and that he had advanced to Joshua Connell between $85 and $100, which was unpaid.
The proof showed that the cotton was taken at night, from the gin-yard of the alleged possessor, on his farm in Austin county, on the place where the defendants were employed on shares; and shows in other respects that he was lawfully entitled to the possession thereof, even against any claim the tenants may have had against it. In this respect, and in all other material matters, the evidence is sufficient to support the verdict.
We see no error committed on the trial which would warrant a reversal. The judgment of the court below is, affirmed.

Affirmed.